Citation Nr: 0929883	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  95-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to total disability compensation rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1974, January 1979 to September 1979, and from 
January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claim for a 
TDIU.

In June 2005, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

When this issue was before the Board in September 2005 and 
April 2008, it was remanded.  It is now before the Board for 
further appellate action.

Pursuant to the April 2008 Board Remand, the RO furnished the 
Veteran a Statement of the Case with respect to the issue of 
entitlement to an earlier effective date of service 
connection for left L5-S1 radiculopathy.  Neither the Veteran 
nor his representative has filed a Substantive Appeal 
following the issuance of the Statement of the Case.  
Therefore, an appeal was not perfected and the issue is not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's April 2008 remand, the Board found that the 
Veteran should be afforded a new VA examination in order to 
determine the effect of his service-connected disabilities on 
his ability to secure and follow a substantially gainful 
occupation.  The Board specifically stated that the examiner 
should discuss the extent to which the Veteran's service-
connected disabilities (low back strain, cervical strain, 
left L5-S1 radiculopathy associated with low back strain, and 
hypertension) interfere with his ability to follow a 
substantially gainful occupation.

In October 2008, the Veteran was afforded a VA examination; 
however, the examiner did not include an examination of the 
Veteran's service-connected hypertension.  Nor did the 
examiner include hypertension in his opinion as to whether 
the service-connected disabilities rendered it impossible for 
the Veteran to follow a substantially gainful occupation.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.

For these reasons, a remand is required for compliance with 
the previous Board remand.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination with the examiner who 
provided the October 2008 examination.  
If this examiner is not available, 
another examiner with appropriate 
expertise may provide the examination.

The examiner should determine whether the 
Veteran is unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected disabilities.  
The claims file and a separate copy of 
this remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims folder.  The 
examiner should discuss the extent to 
which the Veteran's service-connected 
disabilities (low back strain, cervical 
strain, left L5-S1 radiculopathy 
associated with low back strain, and 
hypertension) interfere with his ability 
to follow a substantially gainful 
occupation.  Specifically, the examiner 
should express an opinion as to whether 
the Veteran is unable to secure and 
follow a substantially gainful occupation 
due to his service-connected 
disabilities.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions should 
be clearly set forth.  The report of the 
examination should be associated with the 
claims folder.  

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities.  Marginal employment will 
not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

2.  When the above development has been 
completed, the RO should again refer the 
Veteran's claim for TDIU on an 
extraschedular basis to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service (or 
any other appropriate VA official) for 
the purpose of considering whether an 
extraschedular rating may be assigned in 
this case under 38 C.F.R. § 4.16 or 38 
C.F.R § 3.321(b)(1).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




